Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.

Status of the Claims
Claims 1, 2, 5-7, 10-12, 15-17, and 20 are all the claims pending in the application. 
Claims 1, 11, and 15 are amended.
Claims 1, 2, 5-7, 10-12, 15-17, and 20 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed April 28, 2021.

Response to Arguments
Regarding the claim objections, the objections are withdrawn in light of the amendments to the claims.

Regarding the 112(a) rejections, the rejections are withdrawn in light of the amendments to the claims.

Regarding the 101 rejections, the rejections are maintained because Examiner respectfully does not find Applicant's assertions persuasive for the following reasons.  Under Step 2A Prong 2, Applicant asserts the rejections should be withdrawn because recommending with no end user ID linking, as claimed, reflects an improvement.  Examiner respectfully does not find this assertion persuasive because collaborative filtering does not require gathering end user IDs.  Recommendations can be made via collaborative filtering by only using similarities in preferences from users or identifying other similarities in user.  Examiner respectfully does not find the claims reflect an improvement because Examiner finds the scope of the claims encompasses gathering rating information without gathering end user IDs (and thus, the recommendations would be made without linking end user IDs).  Accordingly, the 101 rejections are maintained, please see below for the complete rejections of the claims as amended.

Regarding the 103 rejections, the rejections are maintained because Examiner respectfully does not find Applicant's assertions persuasive for the following reasons.  First, Applicant asserts the cited references do not teach recommending with no end user ID linking, as claimed, because Pathak's teaching of noisy rating vectors only creates an intermediate step.  Examiner respectfully does not find this assertion persuasive because the noisy rating vectors or the group identifiers do not link end user IDs.  That is, Pathak's teaching of creating noisy rating vectors creates an intermediate step which prevents the end user IDs from being linked.  Accordingly, the rejections are maintained, please see below for the complete rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-7, 10-12, 15-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims: it is determined that claims 1, 2, 5-7, and 10 are directed to a machine; and claims 11, 12, and 15-17, and 20 are directed to a process.  Therefore, we proceed to Step 2.
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claims 1 and 11 recite an abstract idea.  The limitations of "generate, using a collaborative filtering circuit adapted to a collaborative filtering algorithm, recommendation data based on a collaborative filtering of the rating data vector and the other rating data vectors, wherein the collaborative filtering outputs a data vector that includes recommendations for each corresponding item in each rating data vector that has been input into the collaborative filtering" and "generate a recommendation for the user for each of the at least one software applications based on recommendation data extracted from the data vector that was output from the collaborative filtering" 
Additionally and alternatively, the above quoted limitations recite an abstract idea because filtering content (i.e. collaborative filtering) is managing personal behavior, see MPEP 2106.04(a)(2).II (discussing BASCOM).  Claims that recite managing personal behavior fall within the "Certain Methods of Organizing Human Activity" grouping of Abstract ideas.  Accordingly, claims 1 and 11 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claims 1 and 11 recite the additional elements - circuitry configured to obtain rating data from at least one software application running on the apparatus, wherein the rating data is based on user behavior of a user using the at least one software application, generate a rating data vector using a rating data circuit configured to generate the rating data vector based on concatenation of the obtained rating data, wherein the rating data vector includes ratings from the at least one software application, 
The additional elements of circuitry, a software application, a rating data circuit, a collaborative filtering circuit, and an interface configured for collecting rating data from software applications running on at least one other apparatus are recited at a high-level of generality (i.e. as generic processors, software and a user interface) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Similarly, the additional elements of deleting the rating data after the collaborative filtering are recited at a high-level of generality (i.e. as a generic computer function of deleting old data) such that they amount to no more than mere instructions to apply the exception using generic computer components.
The limitations of obtaining rating data, wherein the rating data is based on user behavior of a user using the at least one software application, generating a rating data vector based on concatenation of the obtained rating data, and collecting other rating data other rating data vectors from at least one other apparatus do not integrate the abstract idea into a practical application because the additional CyberSource v. Retail Decisions, Inc. and Electric Power Group, LLC v. Alstom S.A.).  Similarly the additional elements of provide the data vector that was output from the collaborative filtering, wherein the data vector that was output from the collaborative filtering includes rating data for each of the at least one software applications, wherein a cross-application recommendation is established without an explicit linking of users or user identifications (ID) across software applications based on implicitly linking end users across software applications by concatenating the rating data from all software applications on a same user device before feeding a resulting collection of user ratings information into the collaborative filtering, and displaying the recommendation do not integrate the abstract idea because they additional elements are only selecting a particular data source to be manipulated (i.e. selecting data to be analyzed that does not include the user IDs and displaying the results of an analysis) see MPEP 2106.05(h).  Mere data gathering and selecting a particular data source to be manipulated are insignificant extra-solution activity and do not integrate the abstract idea into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 1 and 11 are directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The data being gathered and analyzed is only insignificant, extra-solution activity because gathering data from multiple user devices is generally how collaborative filtering recommendations are generated.  As discussed above with respect to integration of the 

Dependent Claims
Regarding claims 2 and 12, claims 2 and 12 are directed to the same abstract idea as claims 1 and 11 because a person can manually create vectors.
Regarding claims 5 and 15, claims 5 and 15 are directed to the same abstract idea as claims 1 and 11 because a person can manually perform collaborative filtering to generate a data vector that includes a recommendation.  
Regarding claims 6, 7, 16, and 17, the additional elements of claims 6, 7, 16, and 17 do not integrate the abstract idea into a practical application because collecting the rating data from multiple applications or from an application on another apparatus is only a general link to a field of use or technological environment (e.g. broadly invokes a computing environment), see MPEP 2106.05(h).  
Regarding claims 10 and 20, claims 10 and 20 are directed to the same abstract idea as claims 1 and 11 because a person can manually provide a recommendation based on rating data.  The additional elements of applications running on apparatuses does not integrate the abstract idea into a practical application because the applications running on apparatuses are recited at a high-level of generality (i.e., as generic software) such that they amount to no more than mere instructions to apply the exception using generic computer components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 10-12, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak et al, US Pub. No. 2013/0151540, herein referred to as “Pathak” in view of Pugsley et al, US Pub. No. 2011/0134738, herein referred to as “Pugsley”.
Regarding claim 1, Pathak teaches:
circuitry configured to obtain rating data from at least one software application running on the apparatus (obtains user-selected ratings, ¶[0052]; see also ¶[0008] summarizing the system),
wherein the rating data is based on user behavior of a user using the at least one software application (receives ratings from user, ¶[0035]; see also ¶[0005] discussing users ratings movies in Netflix),  
generate a rating data vector using a rating data circuit configured to generate the rating data vector based on concatenation of the obtained rating data (ratings vectors includes ratings from user for a plurality of items, ¶¶[0036]-[0037]; see also ¶[0008] summarizing the system), 
wherein the rating data vector includes ratings from the at least one software application (receives ratings from user, ¶[0035]; see also ¶[0005] discussing users ratings movies in Netflix),

wherein the other rating data vectors are collected via an interface configured for collecting rating data from software applications running on at least one other apparatus (computing devices receive user ratings from users, ¶[0035]), 
generate, using a collaborative filtering circuit adapted to a collaborative filtering algorithm, recommendation data based on a collaborative filtering of the rating data vector and the other rating data vectors (uses collaborative filtering to predict ratings, ¶[0069], and uses predicted ratings to generate recommendation, [0083] by performing collaborative filtering on ratings vectors from a plurality of other users that belong to the same ratings group, e.g. Abstract and ¶[0084]), 
wherein the collaborative filtering outputs a data vector that includes recommendations for each corresponding item in each rating data vector that has been input into the collaborative filtering  (provides predicted ratings for the items, ¶¶[0044], [0069], [0083]; see also ¶[0082] discussing generating standardized vectors), 
provide the data vector that was output from the collaborative filtering, wherein the data vector that was output from the collaborative filtering includes rating data for each of the at least one software applications (provides predicted ratings for the items, ¶¶[0044], [0069], [0083]), 
generate a recommendation for the user for each of the at least one software applications based on recommendation data extracted from the data vector that was output from the collaborative filtering (uses predicted ratings to generate recommendations, ¶[0083]), 
wherein a cross-application recommendation is established with no end user identifications (IDs) being linked to the rating data across software applications (generates noisy ratings vector to protect user's privacy, e.g. ¶[0064], generates recommendations using group identifiers, ¶¶[0056], [0063]; see 
based on implicitly linking end users across software applications (generates recommendations using group identifiers, ¶¶[0056], [0063])
by concatenating the rating data from all software applications on a same user device before feeding a resulting collection of user ratings information into the collaborative filtering (ratings vectors includes ratings from user for a plurality of items, ¶¶[0036]-[0037]; see also ¶[0008] summarizing the system), 
display the recommendation (display device, ¶[0090] and Fig. 9; see also ¶[0005] noting system provides recommendation to users).
However, Pathak does not teach but Pugsley does teach:
delete the rating data after the collaborative filtering (deletes data when receiving a transmission, ¶[0034] and Fig. 3).
  That is, Pathak teaches sending recommendations from a server after performing collaborative filtering, e.g. ¶[0092] of Pathak, and Pugsley teaches deleting data when receiving a transmission, ¶[0034] and Fig. 3 of Pugsley.  Thus, the combination teaches deleting rating data when receiving a recommendation.
Further, it would have been obvious at the time of filing to combine the collaborative filtering of Pathak with the deletion of data when receiving a transmission, as taught by Pugsley, because Pugsley recommends deleting old data to make space for new data, ¶¶[0001] and [0021] of Pugsley, see also MPEP 2143.I.G.  That is, it would have been obvious to delete the rating data after receiving the recommendation data to make more space available and because the rating data is no longer needed since it has been converted into a vector, see ¶[0052] of Pathak.
Regarding claim 2, the combination of Pathak and Pugsley teaches all the limitations of claim 1 and Pathak further teaches:

Regarding claim 5, the combination of Pathak and Pugsley teaches all the limitations of claim 1 and Pathak further teaches:
wherein the collaborative filtering algorithm provides a data vector including the recommendation data (generates standardized vectors which are used to generate a recommendation, ¶[0082]).  
Regarding claim 7, the combination of Pathak and Pugsley teaches all the limitations of claim 1 and Pathak further teaches:
wherein the circuitry is further configured to collect the rating data from applications running on at least one other apparatus (collects rating data from multiple user devices, ¶[0037]).
Regarding claim 10, the combination of Pathak and Pugsley teaches all the limitations of claim 1 and Pathak further teaches:
wherein an application running on the apparatus provides a recommendation, based on the rating data from the at least one application running on another apparatus (generates recommendation based on ratings given by other users, ¶[0084]; see also ¶[0006] noting recommendations are based on other users’ ratings).   

Regarding claim 11, Pathak teaches:
obtaining rating data from at least one software application running on the apparatus (obtains user-selected ratings, ¶[0052]; see also ¶[0008] summarizing the system),
wherein the rating data is based on user behavior of a user using the at least one software application (receives ratings from user, ¶[0035]; see also ¶[0005] discussing users ratings movies in Netflix),  

wherein the rating data vector includes ratings from the at least one software application (receives ratings from user, ¶[0035]; see also ¶[0005] discussing users ratings movies in Netflix),
collecting other rating data vectors from at least one other apparatus (collects rating data from multiple user devices, ¶¶[0035], [0037] and Fig. 1), 
wherein the other rating data vectors are collected via an interface configured for collecting rating data from software applications running on at least one other apparatus (computing devices receive user ratings from users, ¶[0035]), 
generating, using a collaborative filtering circuit adapted to a collaborative filtering algorithm, recommendation data based on a collaborative filtering of the rating data vector and the other rating data vectors (uses collaborative filtering to predict ratings, ¶[0069], and uses predicted ratings to generate recommendation, [0083] by performing collaborative filtering on ratings vectors from a plurality of other users that belong to the same ratings group, e.g. Abstract and ¶[0084]), 
wherein the collaborative filtering outputs a data vector that includes recommendations for each corresponding item in each rating data vector that has been input into the collaborative filtering  (provides predicted ratings for the items, ¶¶[0044], [0069], [0083]; see also ¶[0082] discussing generating standardized vectors), 
providing the data vector that was output from the collaborative filtering, wherein the data vector that was output from the collaborative filtering includes rating data for each of the at least one software applications (provides predicted ratings for the items, ¶¶[0044], [0069], [0083]), 

wherein a cross-application recommendation is established with no end user identifications (ID) across software applications being linked to the rating data (generates noisy ratings vector to protect user's privacy, e.g. ¶[0064], generates recommendations using group identifiers, ¶¶[0056], [0063]; see also ¶[0050] noting the client device does not send the raw rating information, which protects privacy)
based on implicitly linking end users across software applications (generates recommendations using group identifiers, ¶¶[0056], [0063])
by concatenating the rating data from all software applications on a same user device before feeding a resulting collection of user ratings information into the collaborative filtering (ratings vectors includes ratings from user for a plurality of items, ¶¶[0036]-[0037]; see also ¶[0008] summarizing the system), 
displaying the recommendation (display device, ¶[0090] and Fig. 9; see also ¶[0005] noting system provides recommendation to users).
However, Pathak does not teach but Pugsley does teach:
deleting the rating data after the collaborative filtering (deletes data when receiving a transmission, ¶[0034] and Fig. 3).
  That is, Pathak teaches sending recommendations from a server after performing collaborative filtering, e.g. ¶[0092] of Pathak, and Pugsley teaches deleting data when receiving a transmission, ¶[0034] and Fig. 3 of Pugsley.  Thus, the combination teaches deleting rating data when receiving a recommendation.
Further, it would have been obvious at the time of filing to combine the collaborative filtering of Pathak with the deletion of data when receiving a transmission, as taught by Pugsley, because Pugsley recommends deleting old data to make space for new data, ¶¶[0001] and [0021] of Pugsley, see also 
Regarding claim 12, the combination of Pathak and Pugsley teaches all the limitations of claim 11 and further teaches:
generating a rating data vector, based on the obtained rating data (generates noisy ratings vector from user-selected item-ratings, ¶[0052]).
Regarding claim 15, the combination of Pathak and Pugsley teaches all the limitations of claim 1 and Pathak further teaches:
wherein the collaborative filtering algorithm provides a data vector including the recommendation data (generates standardized vectors which are used to generate a recommendation, ¶[0082]).  
Regarding claim 17, the combination of Pathak and Pugsley teaches all the limitations of claim 11 and Pathak further teaches:
collecting the rating data from applications running on at least one other apparatus (collects rating data from multiple user devices, ¶[0037]).
Regarding claim 20, the combination of Pathak and Pugsley teaches all the limitations of claim 11 and Pathak further teaches:
wherein an application running on the apparatus provides a recommendation, based on the rating data from the at least one application running on another apparatus (generates recommendation based on ratings given by other users, ¶[0084]; see also ¶[0006] noting recommendations are based on other users’ ratings).   

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak and Pugsley, further in view of Sathish et al, US Pub. No. 2012/0078822, herein referred to as “Sathish”.
Regarding claim 6, the combination of Pathak and Pugsley teaches all the limitations of claim 1 and does not explicitly teach but Sathish does teach:
wherein the rating data is obtained from multiple applications running on the apparatus (rating information is collected and pooled from various applications, ¶[0019].
Further, it would have been obvious, at the time of filing, to combine the recommendation system of Pathak and Pugsley with pooling rating information from various applications, as taught by Sathish, because Sathish explicitly suggests it, see MPEP 2143.I.G.  Sathish teaches recommendation systems typically do not make accurate inferences because they have not gathered enough data, ¶[0018], and further teaches this issue can be overcome by collecting data from multiple applications, ¶[0019].  Thus, one of ordinary skill would have been motivated to combine the recommendation system of Pathak with pooling rating information from various applications to improve the inference accuracy, as suggested by Sathish.

Regarding claim 16, the combination of Pathak and Pugsley teaches all the limitations of claim 11 and does not explicitly teach but Sathish does teach:
wherein the rating data is obtained from multiple applications running on the apparatus (rating information is collected and pooled from various applications, ¶[0019].
Further, it would have been obvious, at the time of filing, to combine the recommendation system of Pathak and Pugsley with pooling rating information from various applications, as taught by Sathish, because Sathish explicitly suggests it, see MPEP 2143.I.G.  Sathish teaches recommendation systems typically do not make accurate inferences because they have not gathered enough data, ¶[0018], and further teaches this issue can be overcome by collecting data from multiple applications, ¶[0019].  Thus, one of ordinary skill would have been motivated to combine the recommendation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOS/Examiner, Art Unit 3629